Petitioner, Lester Thomas Lindley, in his amended petition for a writ of habeas corpus, sets forth that during the month of February, 1929, the California Vehicle Act as amended in 1927 was in full force and effect; that upon February 16, 1929, the petitioner was unfortunate in having an accident with his automobile resulting in one Julia Chavez filing an action in the Superior Court of the State of California, in and for Los Angeles County, against said petitioner for damages, which judgment became final on November 26, 1929; that said judgment *Page 259 
has not been satisfied and still remains unsatisfied; that upon April 11, 1930, the division of motor vehicles of the state of California, by reason of the provision of section 73, paragraph (g) of the California Vehicle Act (Deering's General Laws, 1929, Act 5128, p. 3451), suspended petitioner's license to operate a motor vehicle in this state, which order of suspension or revocation of petitioner's license was based solely upon the alleged violation of said paragraph (g) and not upon any other ground; that upon the thirtieth day of April, 1930, after said license had been revoked, petitioner drove an automobile upon a public highway in the city of Los Angeles, whereupon he was arrested and complaint issued pursuant to section 74 of the same act, and was tried by the municipal court for driving a car without a driver's license, the complaint filed in the municipal court setting forth in addition to the charge "after his chauffeur's license had been suspended and revoked and while his license remained suspended by reason of his failure to pay a final judgment within fifteen (15) days" as provided by said paragraph (g). At the trial all of the facts were stipulated to. The judge of the municipal court found the defendant guilty and imposed judgment of a fine of $15 or three days in jail. Petitioner being unable to pay the fine was thereupon committed to the city jail of the city of Los Angeles.
Petitioner claims that his conviction is illegal for the reason that said paragraph (g) is unconstitutional.
[1] It is a fundamental rule of constitutional law that the matter of classification is in the first instance one for the legislative body, and in the second instance, a question of law for the courts as to whether the classification is a natural one. In subdivisions 1, 2 and 3 under subdivision (a) of section 73 of the California Vehicle Act certain provisions are made whereby licenses to drive will be revoked. Each of these three classifications concern the operation of the motor vehicle and therefore are natural classifications. Subdivision (g) provides that "The operator's or chauffeur's license and all of the registration certificates, of any person, in the event of his failure to satisfy every judgment within fifteen days from the time it shall have become final, rendered against him by a court of competent jurisdiction in this or any other state, or in a district court of the *Page 260 
United States, for damages on account of personal injury, or damages to property in excess of one hundred dollars, resulting from the ownership or operation of a motor vehicle by him, his agent, or any other person with the express or implied consent of the owner, shall be forthwith suspended by the chief of the division of motor vehicles, upon receiving a certified copy of such final judgment or judgments from the court in which the same are rendered and shall remain so suspended and shall not be renewed nor shall any other motor vehicle be thereafter registered in his name while any such judgment remains unsatisfied and subsisting, and until the said person gives proof of his ability to respond in damages, as defined in section 36 1/2 of this act, for future accidents. . . ." [2] The question involved in this case is: Is the provision just quoted a natural classification? A careful reading of the Motor Vehicle Act, particularly section 73, shows that revocation is provided for by reason of the operation of the motor vehicle. The portion of subdivision (g) above referred to makes the classification not one arising from the operation of the automobile but from the ability of the person to pay a judgment that may have been rendered against him. The classification is not a natural classification nor is it all-inclusive. It virtually says: "If you have the ability to and do pay judgments rendered against you, you may drive your automobile no matter how negligent"; yet in the same breath it says to another individual: "Because you cannot pay your judgment you cannot drive your automobile." It is a well known fact that the present use of a motor vehicle is frequently the true source of a man's ability to earn a livelihood for himself and his family. To deprive him of this privilege unnecessarily is not a reasonable police regulation. Many a person could not satisfy a judgment for damages within fifteen days, yet a longer length of time spent in his vocation might enable him to do so. Many vocations require the use of the motor vehicle. The classification provided for in subdivision (g) places an undue premium on the means to satisfy a judgment rather than upon the ability or care with which a person drives his motor vehicle.
The provision for cancellation of license to drive based upon the ability to satisfy a money damage judgment gives to the person of means a distinct advantage which has no *Page 261 
connection whatsoever with his ability to drive, and deprives another person of a valuable property right because of his lack of means, thus unfairly discriminating against him. This is in the nature of providing a penalty and amounts to a denial of the equal protection of the laws, and should not be tolerated.
The cases cited by respondent except one, concern the right of legislatures to enact a law compelling all owners of motor vehicles (1) to carry insurance against injuries resulting from the operation of their vehicles or (2) to furnish such insurance before license to drive will issue. Such a classification includes all persons in the same class and therefore is a proper exercise of police power. The one exception is "In re Opinion ofthe Justices," 251 Mass. 569 [147 N.E. 681], given in response to order of the legislature requesting an opinion upon proposed legislation similar to subdivision (g). With all due respect to the opinion therein expressed I cannot agree that it is a proper classification.
The provision for revocation of license under consideration is discriminatory and unreasonable and therefore violative of section 11, article I, of the Constitution of this state. It is the taking of property without due process of law.
Petitioner is discharged.